Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an election from a restriction requirement filed on February 2, 2022. There are eighteen claims pending and eighteen claims under consideration. Claims 11-13, 16 and 17 have been cancelled. Claim 18 has been withdrawn as a claim directed to a non-elected invention. Claims 20-24 are new. This is the first action on the merits. The present invention relates to pharmacologically active spirocyclic indane derivatives, and analogues thereof. These compounds act as modulators of IL-17 activity, and are accordingly of benefit as pharmaceutical agents for the treatment and/or prevention of pathological conditions, including adverse inflammatory and autoimmune disorders.
Election of Group II was made without traverse in the reply filed on February 2, 2022. Therefore this restriction is considered proper and thus made FINAL.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on the 1820170.7 application filed in Great Britain on December 11, 2018 and on the 18211467.8 application filed in Great Britain on July 12, 2018 and. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 25, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

Claim Rejections – Improper Markush Grouping’
Claims 1-10, 14, 15 and 19-24 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
A Markush claim contains an “improper Markush grouping” if: (1) the species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph).

The variable is defined as seen below:

    PNG
    media_image1.png
    185
    233
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    412
    777
    media_image2.png
    Greyscale

One skilled in the art would not find a 6,7-dihydrospiro[cyclopenta[d]pyrimidine-5,2'-oxiran]-2-amine core the same or similar to a 6-amino-1H-spiro[benzo[c]isothiazole-3,6'-[1,4]diazepane] 2,2-dioxide. Clearly no ‘‘single structural similarity’’ can be seen.

Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-10, 14, 15 and 19-24 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a compound of Formula (I) where B is C-R2; E is C-R4 and D is C-R3 or N; Ring A is a 6-memberered heterocyclic ring; and R1 is -CORa,  does not reasonably provide enablement for all of the other groups listed nor any N-oxides, within the broad Claim 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

These factors include the following:
1) Amount of guidance provided by Applicant.  The Applicant has demonstrated within the application how to make compounds and compositions of Formula (I).  However, there is no working example of any compounds with groups other than previously mentioned nor has applicant demonstrated any N-oxides. These cannot be simply willed into existence. As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However...there is no evidence that such compounds exist...the examples of the '881 patent do not produce the postulated compounds...there is...no evidence that such compounds even exist.” The same circumstance appears to be true here. Hence, applicants must show that these compounds can be made and used for the stated purpose, or limit the claims accordingly. 
	2) The nature of the invention and predictability in the art.  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the 
	In terms of the law, MPEP 2107.03 states “evidence of pharmacological or other biological activity of a compound will be relevant to an asserted therapeutic use if there is a reasonable correlation between the activity in question and the asserted utility. Cross v. Iizuka, 753 F.2d 1040, 224 USPQ 739 (Fed. Cir. 1985); In re Jolles, 628 F.2d 1322, 206 USPQ 885 (CCPA 1980); Nelson v. Bowler, 626 F.2d 853, 206 USPQ 881 (CCPA 1980).” If correlation is lacking, it cannot be relied upon, Ex parte Powers, 220 USPQ 924; Rey-Bellet and Spiegelberg v. Engelhardt v. Schindler, 181 USPQ 453; Knapp v. Anderson, 177 USPQ 688. Indeed, the correlation must have been established “at the time the tests were performed”, Hoffman v. Klaus, 9 USPQ2d 1657.
	3) Number of working examples.  The compound core depicted with specific substituents represents a narrow subgenus for which applicant has provided sufficient guidance to make and use; however, this disclosure is not sufficient to allow extrapolation of the limited examples to enable the scope of the compounds instantly claimed. Applicant has provided no working examples of any compounds, compositions or pharmaceutically acceptable salts where the R variables were not those mentioned above in the present application.  
	Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula 
	4) Scope of the claims.  The scope of the claims involves all of the tens of thousands of compounds of the following formula: 

    PNG
    media_image1.png
    185
    233
    media_image1.png
    Greyscale

thus, the scope of claims is very broad.
	5) Nature of the invention.  The nature of this invention relates generally to pharmacologically active spirocyclic indane derivatives, and analogues thereof. These compounds act as modulators of IL-17 activity, and are accordingly of benefit as pharmaceutical agents for the treatment and/or prevention of pathological conditions, including adverse inflammatory and autoimmune disorders.
6) Level of skill in the art.  An ordinary artisan in the area of drug development would have experience in synthesizing chemical compounds for particular activities. The synthesis of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against a particular biological target, (i.e., receptor, enzyme, etc.) is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, prior to 
	MPEP §2164.01 (a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)."  That conclusion is clearly justified here that Applicant is not enabled for making these compounds or compositions or treating the diseases mentioned.
Claim 19 is rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, "The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)" (emphasis added). The "make and use the full scope of the invention without undue experimentation" language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  "A lack of enablement for the full scope of a claim, however, is a legitimate rejection." The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc., 
Pursuant to In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is "undue"; see In re Vaeck, 20 USPQ2d 1438, 1444. The analysis is as follows:
1) Breadth of claims.   The scope of treating inflammation generally is extraordinarily broad. Inflammation is a process which can take place in virtually any part of the body. There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate the inflammatory reaction. It is one of the most pervasive of all body processes. Inflammation is a very general term which encompasses a huge variety of specific processes.
Inflammation is the reaction of vascularized tissue to local injury; it is the name given to the stereotyped ways tissues respond to noxious stimuli. These occur in two fundamentally different types. Acute inflammation is the response to recent or continuing injury.  The principal features are dilatation and leaking of vessels, and 
Otitis media is an inflammation of the lining of the middle ear and is commonly caused by Streptococcus pneumoniae and Haemophilus influenzae. Its numerous forms include acute suppurative otitis media, chronic tubotympanic suppurative otitis media, chronic atticoantral suppurative otitis media, acute nonsuppurative otitis media, chronic serous otitis media, chronic mucoid otitis media, allergic seromucinous otitis media, exudative transudative otitis media, catarrhal serous otitis media, allergic otitis media and chronic purulent otitis media.
There is also a wide assortment of forms of conjunctivitis, including seasonal allergic conjunctivitis, perennial allergic conjunctivitis, giant papillary conjunctivitis (GPC) (a chronic yet poorly condition associated with contact lens wear), Vernal keratoconjunctivitis and atopic keratoconjunctivitis.  In addition to types of allergic conjunctivitis there is also bacterial conjunctivitis (e.g. from Streptococcus pneumoniae, 
Arthritis is general term denoting group of conditions involving damage to the joints of the body, and may or may not involve inflammation of other parts of the body such as the nails.
Rheumatoid arthritis is an inflammatory disorder causing destruction of articular cartilage. It is an autoimmune condition where the body's immune system attacks its joints. It is a multisystemic disease, having extra-articular manifestations (e.g anemia, Keratoconjunctivitis sicca, lung fibrosis) which distinguish this disease from osteoarthritis.
Osteoarthritis is a degenerative disease, primarily of the articular cartilage and subchondral bone. Primary osteoarthritis, which comes in 2 forms, nodal and erosive, has no clearly defined underlying cause, although genetic factors are believed relevant in more than half the cases.  Secondary osteoarthritis arises from injuries, diseases such as Paget's disease, conditions such as Marfan syndrome and long-term obesity, congenital disorders of joints, etc.

In addition, CPPD deposition can cause Pseudo-osteoarthritis, a gradual onset of joint pain and stiffness, which commonly involves an unusually severe, oddly distributed, degenerative arthritis.
Lyme disease (Lyme borreliosis), which is caused by spirochetal bacteria from the genus Borrelia, triggers several forms of arthritis, including types of radiculoneuritis such as neuroretinitis, myelitis and encephalomyelitis, as well as Lyme arthritis and cerebral arteritis.
There is an assortment of other forms of infectious arthritis, i.e. arthritis caused by bacteria, rickettsiae, mycoplasmas, viruses (or vaccinations given to prevent viral infections), fungi, or parasites; it is also called septic arthritis.  Included in this category are various types of mycotic arthritis, and viral arthritis, such as rubella arthritis, Mumps arthritis, arboviral arthritis, syphilitic arthritis, parvovirus arthritis, tuberculous arthritis, Varicella arthritis, gonococcal arthritis, rubella arthritis, etc.  These assorted disorders can arise from quite varied sources.  Moreover, there is also a poorly understood disorder, pseudoseptic arthritis.
Reactive arthritis (also been known as Reiter's Syndrome, arthritis urethritica, and polyarteritis enterica) is an autoimmune condition that develops in response to an infection in another part of the body, although reactive arthritis often shows up after the triggering infection is either gone or in remission. The most common triggers are Chlamydial infections, Nisseria gonorrhea; Salmonella, Shigella, and Campylobacter.

Complicating matters further is that fibromyalgia is considered by some to be included in the term arthritis, but others do not consider it a form of arthritis.Sinusitis is the inflammation of the mucosal lining of one or more of the 4 cavities near the nasal passages (ethmoid, maxillary, frontal, and sphenoid sinuses). It commonly accompanies upper respiratory viral infections which obstruct the opening, but such obstruction can also arise from abnormalities in the structure of the nose, enlarged adenoids, diving/swimming, infections from a tooth, trauma to the nose, and foreign objects that are stuck in the nose. Bacteria, notably Streptococcus pneumonia, Haemophilus influenza, and Moraxella catarrhalis grown in the trapped secretions. In most cases it requires no treatment, but antibiotics may be given, along with acetaminophen for pain and nosedrops, for relief of symptoms.
Lung inflammation can take many forms.
Chronic Obstructive Pulmonary Disease (COPD) is a slowly progressive disease of the airways that is characterized by a gradual loss of lung function. COPD includes chronic obstructive Bronchitis (which involves inflammation and eventual scarring of the bronchi) and emphysema (enlargement and destruction of the alveoli).  Emphysema comes in several forms, including Congenital Lobar Emphysema, Bullous Emphysema, Centrilobular Emphysema (Proximal acinar emphysema), Panacinar (panlobular), Distal acinar (paraseptal) as well as Alpha-1 antitrypsin (AAT) deficiency, which is the genetic 
Another category of inflammatory disorders of the lung is Interstitial lung disease, or ILD, (interstitial pulmonary fibrosis), a term that includes more than 180 chronic lung disorders, which may be chronic, nonmalignant (non-cancerous) and noninfectious. Interstitial lung diseases are named after the tissue between the air sacs of the lungs called the interstitium -- the tissue affected by fibrosis (scarring). The common link between the many forms of ILD is that they all begin with an inflammation. The three main kinds are bronchiolitis - inflammation that involves the bronchioles (small airways); alveolitis - inflammation that involves the alveoli (air sacs); and vasculitis - inflammation that involves the small blood vessels (capillaries). More than 80 percent of interstitial lung diseases are diagnosed as pneumoconiosis, a drug-induced disease, or hypersensitivity pneumonitis. An important group of the ILDs are the Idiopathic interstitial pneumonias including idiopathic pulmonary fibrosis (IPF), nonspecific interstitial pneumonia, cryptogenic organizing pneumonia, acute interstitial pneumonia, 
Asthma is a family of disorders the most important of which are extrinsic asthma (an allergic disorder mediated by IgE, generally considered an immune disorder), and intrinsic asthma (non-allergic, generally a response to irritants such as smog or cigarette smoke, but also can arise from some infections, such as forms of sinusitis, or from gastrointestinal reflux). Intrinsic asthma is associated with nasal polyps and massive eosinopillic infiltration of the respiratory mucous membrane, but serum levels of immunoglobulin E are within the normal range. There is also mixed asthma (both of the above), occupational asthma (a response to workplace chemicals such as toluene or certain metals), exercise induced asthma, and cough variant asthma. Asthma is characterized by bronchial wall hyperresponsiveness, viz., bronchoconstriction followed by bronchial inflammation.
Chronic bronchitis is a long-term inflammation of the bronchi, which results in increased production of mucus, as well as other changes.  Chronic bronchitis has no specific organism recognized as the cause of the disease.  Cigarette smoking is cited as 
Acute bronchitis is the inflammation of mucous membranes of the bronchial tubes and is usually caused by infectious agents such as bacteria or viruses. It may also be caused by physical or chemical agents -- dusts, allergens, strong fumes -- and those from chemical cleaning compounds, or tobacco smoke. (Acute asthmatic bronchitis may happen as the result of an asthma attack, or it may be the cause of an asthma attack.) Acute bronchitis is usually a mild, and self-limiting condition, with complete healing and return to function.  Most of the treatment is supportive of the symptoms, and may include analgesics, such as acetaminophen for fever and discomfort.
Another disease characterized by lung inflammation is Cystic fibrosis (CF), characterized by an abnormality in the glands that produce sweat and mucus. It is chronic, progressive, and is usually fatal.  The basis for the problem with CF lies in an abnormal gene, which results in an atypical electrolyte transport system within the cells of the body. The abnormal transport system causes the cells in the respiratory system, especially the lungs, to absorb too much sodium and water. This causes the normal thin secretions in the lungs to become very thick and hard to remove. The high risk of infection in the respiratory system leads to damage in the lungs, and eventually death of the cells in the lungs. The etiology of chronic inflammation, however, remains unclear.  The disorder itself is largely untreatable.

Inflammatory aortic aneurysms can be in the ascending or more commonly descending areas, and these disorders are poorinly understood, but in some cases involve the the presentation of an unknown antigen on the aortic wall.
Inflammation in the brain is a significant component of some important neurodegenerative conditions, including Alzheimer's Disease, AIDS dementia, Pick's Disease, Parkinson's Disease, and Huntington's Disease. The circumstances here are poorly understood because while there does not appear to be lympho-infiltrative processes, there is neuropathological evidence for immune activation. Thus, inflammation may be a disease-aggravating or even a disease-ameliorating factor in pathogenesis, or a non-contributory consequence of the injurious cascade of neurodegeneration and thus incidental.
Hepatitis is an inflammation of the liver, usually caused by viral invasion, notably hepatitis A, B and C, but sometimes Epstein-Barr virus; herpes simplex viruses; measles, mumps, and chicken pox viruses; and cytomegaloviruses. Treatment, when possible, is with antivirals. Inflammation of the liver also takes the form of alcoholic hepatitis. Lupoid hepatitis is an autoimmune disorder.
Hemorrhoids is an enlarged or varicose condition of the hemorrhoidal veins and tissues around the anus, either internal or external. Anything which obstructs the free circulation of the blood in the portal system will give rise to hemorrhoids. Constipation, 
Pancreatitis is inflammation of the pancreas and can arise from abdominal trauma, or the formation of gallstones that obstruct the common bile duct. It can be associated with excessive ingestion of alcohol; with disorders such as cystic fibrosis or Reye's syndrome; or with scorpion stings. Infectious causes include mycoplasmas, Epstein-Barr viruses, Coxsackie viruses, leptospirosis, hepatitis viruses, mumps, congenital German measles, Ascaris worms, and syphilis. The inflammation per se is generally not treatable. Treatment is usually supportive and consists of the management of pain and intravenous feeding.
Prostatitis, inflammation of the prostate, comes in several different forms, including those of bacterial origins, and those which are not, including chronic abacterial prostatitis and asymptomatic inflammatory prostatitis. Certain types of anti- inflammatory agents, such as non-steroidal anti-inflammatory medications (Ibuprofen and naproxen) along with muscle relaxants can be used in the non-bacterial cases.
Psoriasis is a chronic, and recurrent inflammatory disease of the skin characterized by circumscribed, erythematous, dry, scaling plaques.  The psoriasis family includes annular pustular psoriasis, drug-induced psoriasis, generalized pustular psoriasis, guttate psoriasis, inverse psoriasis, keratoderma blennorrhagica (keratoderma blennorrhagicum), localized pustular psoriasis, napkin psoriasis, psoriasis, vulgaris, psoriatic arthritis, psoriatic erythroderma (erythrodermic psoriasis), seborrheic-like psoriasis (sebopsoriasis,  seborrhiasis).

It should be noted that determining that a disorder is an inflammatory one is sometimes not an easy task.  For example, it has taken decades of research to discover that the destruction of the central area of the retina, which is the hallmark of age-related macular degeneration, actually arises out of an inflammatory process, involving the Complement Pathway. This only became well established in 2005. It is entirely possible that a majority of disorders presented considered idiopathic --- including many untreatable disorders --- are in fact inflammatory disorders. An ongoing example of this difficulty is the question of insulin resistance, the underlying disorder in Type II Diabetes Mellitus and Metabolic Syndrome, and possibly a few other disorders as well. The inflammation hypothesis says that the enlarged fat cells drawn in macrophages, which excrete pro-inflammatory cytokines IL-6, α-TNF, and IL1-β, which via their receptors activate JNK to block IRS-1. There is significant evidence for this, but no standard anti- inflammatory agents are effective against insulin resistance.  The competing lipid overload hypothesis says that the enlarged fat cells leak fatty acids, causing DAGS to accumulate in muscle cells, which inhibit insulin signaling through nPKCs and block IRS-1. At this time, there is no agreement on whether insulin resistance should be best understood as an inflammatory disorder.
It must be finally noted that an inflammatory response is a normal body process and for good reason. A certain level of inflammatory response is needed to protect the body from invading organisms, especially bacteria, viruses, and parasites. An acute inflammatory response is needed to activate the healing process for burns, mediated by 
2) The nature of the invention and predictability in the art.  The invention is directed toward the treatment of disease and is therefore physiological in nature.  It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved," and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
3) State of the Prior Art. The claimed compounds are spirocyclic indane analogs of formula (I). Moreover, this is generic, the same for the many disorders covered by the Specification. Thus, there is no specific direction or guidance regarding a regimen or dosage effective specifically for any and all anti-inflammatory agents.
4)  Working Examples.  Applicants have provided approximately 18 examples of compounds of formula (I) which are capable of modulating IL-I7 activity. There are no working examples which are successfully used as broad range treatments against inflammatory disorders.
5) Skill of those in the art.  One of ordinary skill in the art knows that there is no common mechanism by which all, or even most, inflammations arise.  Mediators include 
One of ordinary skill in the art also knows that mediation of inflammation is among the most pervasive and complex of all body process. There are very complex interactions among just the cytokines. As an example, the Hageman factor (clotting factor XII) is a protein that when activated initiates three different processes: a) the intrinsic clotting process which operates via thrombin and fibrin, b) the fibrinolytic system which produces fibrinolysis via plasmin and 3) the kallikrein/kinin cascade, which produces the kinins, e.g. bradykinin. Bradykinin produces the redness, warmth, and swelling of inflammation by its effects on both arterioles and capillaries. Further, 
And in fact, there is a tremendous diversity in the combination of mechanisms that produce inflammation. This makes it impossible to imagine a general solution to inflammation.  For example, Atherosclerosis, in its four forms, arises from the accumulation of macrophage white blood cells and is promoted by low density (especially small particle) lipoproteins. No other inflammatory disorder has this particular mechanism.
6) Scope of the claims.  The scope of the claims involves the compounds of the following formula (I):

    PNG
    media_image1.png
    185
    233
    media_image1.png
    Greyscale

And their use as potential treatment to inflammatory diseases, thus, the scope of claims is very broad.
7) The quantity of experimentation needed. Owing to the factors listed above, especially in points 1), 4) and 6), experimentation needed will be extensive.
Because of the sheer scope of this claim language, dozens of unrelated diseases will have to be tested. Many of these are already known to be resistant to pharmacological treatment as noted above.
	MPEP §2164.01 (a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)."  That conclusion is clearly justified here that Applicant is not enabled for making these compounds or compositions or treating the diseases mentioned.
	Claim 19 is rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, "The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)" (emphasis added). The "make and use the full scope of the invention without undue experimentation" language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  "A lack of enablement for the full scope of a claim, however, is a legitimate rejection." The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is 
The analysis is as follows:
1) Breadth of claims. As noted above, the scope of autoimmune disorders is unclear. The "autoimmune diseases" are processes that can take place in virtually any part of the body.  There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate the inflammatory reaction.  There are dozens of such diseases, which have fundamentally different mechanisms and different underlying causes, often unknown.  Autoimmune diseases constitute a diverse collection of disorders in which dysregulated innate and adaptive immunity results in production of autoantibodies, autoreactive T-cell clones, and tissue damage including necrosis, scarring and organ dysfunction.  There is no single mechanism to explain the initiation, course and natural history of autoimmune diseases generally.
There is a loosely connected group of "lupus" diseases. These include 1. Cutaneous Lupus: This includes a wide assortment of forms Acute cutaneous lupus erythematosus (ACLE), Subacute cutaneous lupus erythematosus (SCLE) are the two acute forms. Chronic cutaneous lupus erythematosus (CCLE) includes Discoid lupus erythematosus (DLE), which also has Hypertrophic/verrucous variant and a Teleangiectoid variant and the palmar-plantar form of DLE. Other chronic forms are Lupus erythematosus profundus (LEP) and Chilblain lupus erythematosus (CHLE aka "Hutchinson lupus"). In addition, there is Intermittent cutaneous lupus erythematosus (ICLE) as well as Lupus erythematosus tumidus (LET), which is now considered a separate entity. Finally, there is the category of Bullous lesions in lupus erythematosus 
There is a group of autoimmune blistering disorders including Dermatitis herpetiformis (DH), associated with a gluten-sensitive enteropathy (GSE), Bullous pemphigoid (BP) characterized by the presence of IgG autoantibodies specific for certain hemidesmosomal BP antigens, pemphigus vulgaris (PV), pemphigus foliaceus, and paraneoplastic pemphigus.
Cryopyrin-associated periodic syndrome (CAPS) is a spectrum of disorders associated with mutations in NLRP3, including familial cold autoinflammatory syndrome, the Muckle-Wells syndrome, and neonatal-onset multisystem inflammatory disease.
Autoimmune Disorders of the Lung is a group including idiopathic nonspecific interstitial pneumonia (NSIP), asthma, Idiopathic Bronchiolitis Obliterans, Idiopathic Pulmonary Fibrosis, Idiopathic pulmonary alveolar proteinosis (I-PAP), and Goodpasture Syndrome.  Collagen Vascular Diseases of the Lung are thought to often have an autoimmune component.

Autoimmune neuritis is any inflammation of the nerves arising from the body's own immune system, and includes Guillain-Barre Syndrome and Miller Fisher Syndrome. GBS is often preceded by a viral or bacterial infection, surgery, immunization, lymphoma, or exposure to toxins. Demyelination occurs in peripheral nerves and nerve roots, and weakness of respiratory muscles and autonomic dysfunction may occur.    Miller Fisher Syndrome involves oculomotor dysfunction, ataxia, and loss of deep tendon. The ataxia is produced by peripheral sensory nerve dysfunction. Facial weakness and sensory loss may also occur. The process is mediated by autoantibodies directed against a component of myelin found in peripheral nerves.
IBD is a generic term for an entire family of disorders, the most important of which are Ulcerative colitis and Crohn's disease, but also includes lymphocytic colitis, collagenous colitis, Ischaemic Colitis, Behçet's Syndrome, and Infective Colitis. IBD arises from a ranges of causes, known and unknown. Ulcerative colitis, Behçet's Syndrome and Crohn's disease, for example are idiopathic.

Polyglandular autoimmune (PGA) syndromes occur as Type I (also called Whitaker syndrome), Type II (which is autoimmune Addison's disease in combination with thyroid autoimmune diseases and/or type 1 diabetes mellitus) and Type III (which exists as PAS IIIA - Autoimmune thyroiditis with type 1 diabetes mellitus; PAS IIIB - Autoimmune thyroiditis with Pernicious Anemia, and PAS IIIC - Autoimmune thyroiditis with vitiligo and/or alopecia and/or other organ-specific autoimmune disease, notably Celiac's, hypogonadism, and Myasthenia gravis)).
One broad category is the antibody mediated diseases, which includes (in addition to certain forms of the lupus family and some other disorders discussed above) Castleman's disease, Antibody-mediated autoimmune myocarditis, autoimmune hemolytic anemia (AIHA), myasthenia gravis, Lambert-Eaton myasthenic syndrome (LEMS), multifocal motor neuropathy,  Graves' disease, Idiopathic thrombocytopenic purpura, Primary Sjögren's syndrome, stiff person syndrome, Relapsing polychondritis, Pure white cell aplasia, Epidermolysis bullosa acquisita, cramp-fasciculation syndrome and Isaacs syndrome (acquired neuromyotonia), although in some cases, these are mixed with other responses.  These vary greatly in the nature of the self-antigen.
Other known autoimmune disorders, or disorders generally considered to be autoimmune also include  Scleroderma, Autoimmune polyendocrinopathy-candidiasis-ectodermal dystrophy (APECED), Meniere's disease, Omenn syndrome, Idiopathic neutropenia, Premature ovarian failure, Idiopathic hypoparathyroidism, autoimmune 
In addition, there are a number of disorders in which it is unclear whether these should or should not be considered as autoimmune. Consider Autism, Primary sclerosing cholangitis (PSC), Multiple Sclerosis, Idiopathic pulmonary fibrosis, Phacogenic Uveitis,  adhesive capsulitis, fibromyalgia, arachnoiditis, Rosacea, Hidradenitis suppurativa,  Multifocal Motor Neuropathy with conduction block (MMN), Polymyalgia Rheumatica, Hailey-Hailey disease (Familial benign chronic pemphigus) and Still's disease. Whether these are or are not autoimmune disorders is not known or in dispute, and indeed determining what is and what is not an autoimmune disorder has 
Further, there are always new possibilities of disorders which may or may not be autoimmune. As a recent example, there is some evidence from mice studies that OCD might well have an immune component, so OCD may, or may not, be embraced by these claims.
2)  The nature of the invention and predictability in the art.  The invention is directed toward medicine and is therefore physiological in nature. It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved," and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
3) State of the Prior Art. The claimed compounds are spirocyclic indane analogs of formula (I). Moreover, this is generic, the same for the many disorders covered by the Specification. Thus, there is no specific direction or guidance regarding a regimen or dosage effective specifically for any and all autoimmune agents.
4) Working Examples.  Applicants have provided approximately 18 examples of compounds of formula (I) which are modulators of IL-I7 activity. There are no working examples which are successfully used as broad range treatments against autoimmune disorders.

6) Scope of the claims.  The scope of the claims involves the compounds of the following formula (I):

    PNG
    media_image1.png
    185
    233
    media_image1.png
    Greyscale

And their use as potential treatment to autoimmune diseases, thus, the scope of claims is very broad.
7) Skill of those in the art.	Generally speaking, the skill level in the art of immune drugs is poor, for at least two structural reasons. Unlike many other areas of medicine, researchers still cannot define what's normal for the immune system.  Science has yet to determine which kinds of cytokines or which types of T cells should be the benchmarks of immune function, let alone what the normal level should be.   In addition, animal testing relies heavily on mice, but mice are understood to make a lousy model for the human immune system, since the rodent's immune system has adapted to safeguard a small, short-lived animal that scurries around with its nose in the dirt. Hundreds of clinical trials have been based on curing mice, but almost none have led to clinical treatments.  For example, injecting MBP (myelin basic protein) into mice causes a condition similar to multiple sclerosis, which can be prevented in mice by doses of 
In terms of specific disease, this very much depends on the particular art area.
I. There are both chronic and acute "autoimmune diseases", most of which lack satisfactory treatment.  The intractability of these disorders is clear evidence that the skill level in this art is low relative to the difficulty of the task.  In fact, there are four basic mechanisms underlying autoimmune disease: 1.  Antibody mediated diseases: a specific antibody exists targeted against a particular antigen (protein), which leads to its destruction and signs of the disease.  Examples are: auto-immune mediated hemolytic anemia, where the target is on the surface of the red blood cell; myasthenia gravis where the target is the acetylcholine receptor in the neuromuscular junction; hypoadrenocorticism (Addison's) where the targets are the cells of the adrenal gland. 2. Immune-complex-mediated diseases: antibodies are produced against proteins in the body.  These combine into large molecules that circulate around the body.  In systemic lupus erythematosus (SLE) antibodies are formed against several components in the cell's nucleus (hence the anti-nuclear antibody test (ANA) for SLE).  Most notably antibodies are made against the body's double stranded DNA, and form circulating soluble complexes of DNA and antibody, which break down in skin causing an increased sensitivity to ultraviolet light and a variety of signs.  As the blood is filtered through the kidneys, the complexes are trapped in the glomeruli and blood vessels, causing the kidney to leak protein - glomerulonephritis.  They also cause leakage in other blood vessels, and there may be hemorrhaging, as well as accumulating in 
II. Autoimmune disorders are among the most complex and difficult to understand of all major categories of human disease.  An example of this is scleroderma, which kills thousands of Americans every year. It is not even clear if the disorder is best understood as a vascular disease, a fibrotic disease, or an immune disease. Its cause-or causes-remains murky.  Its molecular mechanisms or genetic origins have never been nailed down. Partially as a result, no compound has ever been established as effective in treating the disorder itself. While anti- TGF-   drugs have been given to reduce fibrotic scars, and ACE inhibitors provided to protect the kidneys, and still others are given to combat pulmonary hypertension, none of these combat scleroderma itself.  While some general immunosuppressive drugs showed promising results even in Phase II studies, as of the filing date, and even now, none have ever been established as effective against scleroderma.  GBS and Miller Fisher Syndrome are both quite refractory. Conventional immune suppressant drugs such as methylprednisolone have not been effective, and so the skill level in these disorders is low.  Only plasma exchange therapy and intravenous immune serum globulin (IVIG) have proven effective.
III. CAPS can be treated only with monoclonal antibodies against interleukin 1 or interleukin 1?, a modality useless against most autoimmune disorders, which don't involve IL1.
IV. One of ordinary skill in the art knows that the assorted forms of lupus differ both in their origins, mechanism of action and treatment.  As a result, there is no such thing as a general treatment for all disorders under "lupus".  For example, anti-malarials are 
Developing treatments for SLE has proved exceptionally difficult.  Development of treatments for SLE has been greatly hindered by several factors:
a) SLE is a complex and poorly understood disease.  There has been a failure to explain clearly the etiology and pathogenesis of SLE. The understanding of the genetics of SLE is still rudimentary, and insight into pathogenesis of most of the clinical manifestations is still limited. The effector mechanisms in the pathogenesis of e.g.  joint, GI, vasculitic, lung and myocardial manifestations remains speculative insight into their inflammatory pathways, and the mechanisms for CNS disease remains unclear as well.  Autoantibodies, complement, and immune complexes all have roles, but how these fit together is unclear.
b) The process of drug development is difficult in SLE because of the considerable inhomogeneity of SLE. There are no specific pathognomonic markers. Instead, there are 11 official criteria, but only four are needed for a diagnosis of SLE, so that 330 diagnostic combinations are theoretically possible. Thus, two patients could each separately satisfy the minimum of 4  with not one overlapping item.  As a result, designing experiments is exceptionally difficult, in terms of factors such as parameters recruitment for patients, and evaluating the complex outcome measures. Because SLE is a multisystem disease, there is no one generally accepted scoring system, but 
c) There is a high level of unpredictability of disease course in a given SLE patient. The disease can wax and wane without any pharmacological intervention, which inevitably increases the background noise that reduces the statistical power of a trial.
d) Murine animal models, while useful in studying many aspects of mechanism, show a progressive, unrelenting course in contrast to the remitting/exacerbating pattern seen in most humans.  Moreover, the degree of efficacy seen in the murine models appears to surpass grossly what can be achieved in humans.
e) There is some evidence that patients with SLE display pharmacokinetics and pharmacodynamics much more variable than what has been seen in patient populations with other diagnoses. This makes response to drugs much less predictable.
Just since 2000, tests with Atacicept and rituximab (both of which induce B cell depletion),  abatacept, IDEC-131 and BG9588 (all of which inhibit co-stimulatory molecules necessary for T-cell activation), edratide™ (TV-4710, which tolerizes T cells), abetimus (which tolerizes B cells), mycophenolate (which suppresses the proliferation of T and B lymphocytes, the formation of antibodies and the glycosylation of adhesion molecules), and eculizumab (a complement blockade agent),  and have proved disappointing in controlled studies, again attesting to the low skill in the art of getting drugs which initially (and even in Phase II testing) looked very promising, to actually work against SLE.   These efforts sometimes came after massive efforts. Work on abetimus (LJP-394, Riquent™) went on for 15 years, and now appears that it may be abandoned. BENLYSTA™ (belimumab), a human monoclonal antibody drug which 
V. No study has firmly established any reliable treatment for Inclusion body Myositis. Other examples of what are generally considered pharmaceutically untreatable autoimmune disorders include celiac disease, APECED, scleroderma and ALS. Medicines can be given to relieve symptoms, e.g. replace missing hormones, combat pulmonary hypertension, ameliorate pain, etc., but these pharmaceuticals do not treat the disease itself.
VI. Unlike most autoimmune disorders, some, notably myasthenia gravis and Goodpasture's syndrome, feature autoantibodies are which are themselves pathogenic.
VII. Some autoimmune disorders can have unusual or complex features. For example, following thymus transplantation, the recipients thymocytes would use the donor thymus cells as models when going through the negative selection to recognize self-antigens, i.e. cells in the graft that make the recipient's T cells act like donor T cells, a feature obviously not seen in other autoimmune disorders (assuming that this even qualifies as an autoimmune disorder)
8) The quantity of experimentation needed. Especially in view of points 1, 4, 5 and 7, the amount is expected to be high.
MPEP 2164.01(a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 14, 15 and 19-24  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matzen, et. al., WO2000037456.
	The prior art teaches the following compound as the top listed compound on page 19:

    PNG
    media_image3.png
    347
    552
    media_image3.png
    Greyscale

2 where R2 is H; D is C-R3 where R3 is H; E is C-R4 where R4 is H; X-Y is -C(X1)(X2)-O- where X1 and X2 are H; R1 is a piperidinyl ring substituted by a 3-indolyl ring. Examiner recommends review of the prior art as other compounds may exist which also read on a compound of formula (I). 
Claims 1-10, 14, 15 and 19-24  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bethiel, et. al., WO2018106646.
	The prior art teaches the following compound as Example 293 on page 98:

    PNG
    media_image4.png
    296
    548
    media_image4.png
    Greyscale

The prior art teaches a compound of Formula (I) of the instant invention where Ring A is a pyran ring; B is C-R2 where R2 is H; D is C-R3 where R3 is H; E is C-R4 where R4 is H; X-Y is -C(X1)(X2)-N(Y3)- where X1, X2 and Y3 are H; R1 is a 1, 2, 4-triazolyl ring substituted by a phenyl ring. Examiner recommends review of the prior art as other compounds may exist which also read on a compound of formula (I).
Conclusion
	Claims 1-10, 14, 15 and 19-24 are rejected.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699